Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  December 5, 2014                                                                    Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149270(47)(49)                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  JOHN KRUSAC, Personal Representative of the                                      Bridget M. McCormack
  ESTATE OF DOROTHY KRUSAC,                                                              David F. Viviano,
                                                                                                       Justices
            Plaintiff-Appellee,                              SC: 149270
                                                             COA: 321719
  v                                                          Saginaw CC: 12-015433-NH


  COVENANT MEDICAL CENTER, INC., d/b/a
  COVENANT MEDICAL CENTER-HARRISON,
  d/b/a COVENANT HEALTHCARE,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the separate motions of the Michigan Association
  for Justice and Jeanne Harrison to permit the late filing of amicus curiae briefs are
  GRANTED. The briefs submitted by those amici are accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 5, 2014